UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of the earliest event reported): September 15, 2011 Value Line, Inc. (Exact name of registrant as specified in its charter) New York (State or Other Jurisdiction of Incorporation) 0-11306 (Commission File Number) 13-3139843 (I.R.S Employer Identification No.) 220 East 42nd Street New York, New York (Address of Principal Executive Offices) (Zip Code) (212) 907-1500 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders. On September 15, 2011, the annual meeting of the shareholders of Value Line was held to consider three proposals. Final votes have been tabulated and reported by American Stock Transfer & Trust Company, LLC, the Company’s transfer agent.Details of the voting are provided below: Proposal 1: To elect the following nominees as Directors of the Company. Votes For Withheld Howard A. Brecher Stephen R. Anastasio Mary Bernstein Stephen Davis Alfred Fiore William Reed Proposal 2: Advisory vote on executive compensation, commonly referred to as “say-on-pay” Votes For Votes Against Abstentions Broker Non-Vote 0 Proposal 3: Advisory vote on frequency of future stockholder advisory votes on executive compensation Every 1 Year Every 2 Years Every 3 Years Abstentions Broker Non-Vote 0 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this Current Report to be signed on its behalf by the undersigned hereunto duly authorized. VALUE LINE, INC. Dated: September 16, 2011 By: /s/ Howard A. Brecher Howard A. Brecher Acting Chairman & Acting Chief Executive Officer
